Per Curiam.
Upon trial on an information charging in three counts the statutory offense of receiving stolen goods “all of the value of more than $50.00,” knowing them to have been stolen, the court denied a motion to require the State to elect on which count the prosecution would proceed, and the defendant on being found “guilty as charged” took writ of error to a judgment sentencing him to three years imprisonment in the State penitentiary. No error appears in the denial of the motion to elect between the counts since a conviction could properly be had on one or two or all of the counts, and the penalty would be determined by the value of the goods received by the defendant knowing them to. have been stolen. There *194was evidence adduced applicable to at least the first count that the value of the goods received was $50.00; and the State was subsequently required to elect and did elect to stand on the first count. This made the offense a felony and warranted the sentence under the statutes. Chap. 8563, Acts 1921, Secs. 5138, 5139, Rev. Gen. Stats., 1920.
There is evidence legally sufficient to sustain the verdict, and errors, if any, in rulings upon testimony and in giv- . ing and refusing charges and other proceedings could not reasonably have prejudiced the defendant in the trial.
No harmful errors appearing the judgment is affirmed.
Taylor, C. J., and Whitfield, Ellis, Browne and West, J. J., conciir.